

	

		II

		109th CONGRESS

		2d Session

		S. 2632

		IN THE SENATE OF THE UNITED STATES

		

			April 24, 2006

			Mr. Dorgan (for himself,

			 Ms. Snowe, Mr.

			 Schumer, Mr. Burns,

			 Mr. Baucus, Mr.

			 Jeffords, and Mrs. Murray)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To allow United States citizens under 18 years of age to

		  travel to Canada without a passport, to develop a system to enable United

		  States citizens to take 24-hour excursions to Canada without a passport, to

		  limit the cost of passport cards or similar alternatives to passports to $20,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Common Sense Cross-Border Travel and

			 Security Act of 2006.

		2.Travel to Canada without

			 passportSection 7209(b) of

			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law

			 108–458) is amended—

			(1)in paragraph

			 (1)—

				(A)by striking

			 The Secretary and inserting the following:

					

						(A)In

				generalThe

				Secretary

						;

				(B)by striking

			 This plan and inserting the following:

					

						(B)ImplementationThe

				plan developed under this paragraph

						;

				and

				(C)by adding at the

			 end the following:

					

						(C)Day

				passesThe plan developed under this paragraph shall include a

				system that would enable United States citizens to travel to Canada for a

				24-hour period without a passport by completing an application for a day

				pass at any port of entry along the land border between the United

				States and Canada, and certifying that there was not sufficient time to apply

				for a passport before the excursion. The traveler shall not be charged a fee to

				acquire or use the day pass.

						;

				and

				(2)by adding at the

			 end the following:

				

					(3)MinorsUnited

				States citizens who are less than 18 years of age, when accompanied by a parent

				or guardian, or designee thereof, shall not be required to present a passport

				when returning to the United States from Canada at any port of entry along the

				land

				border.

					.

			3.Limit on fees

			 for travel documentsNotwithstanding any other provision of law

			 or cost recovery requirement established by the Office of Management and

			 Budget, the Secretary of Homeland Security and the Secretary of State may not

			 charge a fee in an amount greater than $20 for any passport card or similar

			 travel document issued pursuant to section 7209 of the Intelligence Reform and

			 Terrorism Prevention Act of 2004 (8 U.S.C. 1185 note).

		4.Acceptance of

			 passport cards and day passes by CanadaThe Secretary of State, in consultation with

			 the Secretary of Homeland Security, shall negotiate with the Government of

			 Canada to ensure that passport cards and day passes issued by the Government of

			 the United States for travel to Canada are accepted for such purpose by the

			 Government of Canada.

		

